Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				          DETAILED ACTION
                                             SPECIFICATION OBJECTION
Insertion of “now Pat. No. 11.046.636.” after “April 30, 2019,” in line 2 of the amendments to the specification filed on May 27, 2021 is needed for update.  Submission of a whole paragraph would be needed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is incomplete absent a claim ending period.
The recited “a compound of formula I” as one of the UV absorbing compound of claim 11 is confusing since the claim 11 is directed to the second UV absorbing compound as evidenced by claim 10.  Another words, the compound of formula I would be the first UV absorbing compound, not the second UV absorbing compound.

			              ALLOWANCE
Claims 2-4, 6-10 and 12 -15 are allowed.  

			  REASONS FOR ALLOWANCE
US 8,618,323 (equivalent WO 2008/109624 A2) deemed to be a closest prior art, but the examiner does not see any motivation to switch positions of an amino group and an acetyl group and further to introduce the recited group to 4, 5 and 6 positions of a phenyl group in any combination of the prior art of the record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAE H YOON/           Primary Examiner, Art Unit 1762